Citation Nr: 1332886	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, from September 25, 1991 to October 4, 1991 and from August 17, 1993 to September 24, 1993, with additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.  

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record. 

In his February 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO; he reiterated this request in February 2010. 

However, in a November 2011 statement, the Veteran's representative stated, in pertinent part that, "[i]n the body of the appeal, he requested to be scheduled for a travel board hearing, but later opted to have a local hearing with a decision review officer." 

Given that the Veteran did testify at the July 2011 DRO hearing, the Board construes this statement as a withdrawal of his request for another hearing. 38 C.F.R. § 20.704(e).  
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In this case, the Veteran contends that his current COPD is a result of his exposure to jet fuels and other environmental agents during his period of service. 

In the August 2011 report of VA examination, the diagnosis of COPD is confirmed. The physician indicated that the COPD was less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event or illness.

The physician acknowledged the Veteran's contention (COPD from exposure to jet fuel and exhaust fumes) but added that the Veteran had a past history of cigarette smoking. The physician stated that there was no nexus between exposure to jet fuel and COPD. The physician further stated that there was a strong connection between cigarette smoking and COPD. The physician concluded that based on clinical experience and expertise, it was less likely as not that the Veteran's COPD was related to exposure to jet fuel and jet exhaust during military service.

In this case, the Board finds that the physician did not offer an adequate rationale for the conclusion in the August 2011 VA examination report. See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  

In this regard, the Board notes that the Veteran has submitted a plethora of research articles to show that exposure to jet fuels could lead to pulmonary/respiratory disease.

Without pertinent comments on the submitted research articles, the Board is left to question how the examiner arrived at his opinion.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, the Board finds that additional opinion is necessary to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to forward the Veteran's claims file to the VA examiner who conducted the VA examination of the respiratory system in August 2011 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

Based on a review of the entire record, and the findings as documented in the August 2011 VA report, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current COPD is due to the Veteran's exposure to jet aircraft fuel or fumes or another harmful substance incident to his performing duties during service.  The examiner should address and include specific discussion of the submitted research articles referable to a relationship between the exposure to jet fuels and pulmonary/respiratory disorders. The examiner should also assess the Veteran's complete medical history, including his cigarette smoking in addressing the etiology of the claimed COPD. 

The opinion should be provided based on the results of the August 2011 examination, a review of the medical evidence of record, a review of the submitted research articles and sound medical principles.  

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If further examination is necessary to provide the requested opinion, such examination must be provided. 

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


